Citation Nr: 0027781	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-16 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and I. P.


REPRESENTATION

Appellant represented by: Military Order of the Purple Heart



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to July 1967 
and July 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the benefit on appeal.  

This case was previously before the Board in January 1999, 
when it was remanded for efforts to obtain additional 
treatment records.  That development has been completed and 
the case has been returned to the Board for further 
consideration.

The appellant was previously represented by the Military 
Order of the Purple Heart (MOPH).  MOPH reported that the 
appellant has revoked her appointment of that organization as 
her representative and desired representation by a former 
employee of that organization.  Neither the former employee 
nor the appellant has indicated that the appellant wishes to 
appoint the former employee as her representative.  The 
appellant has not indicated to the Board or the RO that she 
wishes to revoke her representation, and under the Board's 
rules MOPH remains her recognized representative.  38 C.F.R. 
§ 20.607 (1999).  MOPH has not offered additional argument on 
the appellant's behalf, and it is unclear whether that 
organization was offered the opportunity to do so.  However, 
the Board finds that the lack of such opportunity is not 
prejudicial to the appellant, in view of the Board's decision 
granting the benefit sought on appeal.


FINSINGS OF FACT

1.  The veteran died in May 1996, at the age of 50, as the 
result of acute coronary insufficiency due to coronary artery 
disease.

2.  The veteran's service-connected post-traumatic stress 
disorder (PTSD) was a contributory cause of his fatal acute 
coronary insufficiency.


CONCLUSION OF LAW

The veteran's death was due to a service-connected 
disability.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant, the veteran's widow, contends that she is 
entitled to service connection for the cause of the veteran's 
death.  In May 1996, the veteran died at age of 50.  The 
cause of death, as listed on the death certificate, was acute 
coronary insufficiency due to coronary artery disease.  At 
the time of death, he was service-connected for, among other 
things, post-traumatic stress disorder (PTSD).  A 70 percent 
disability rating was in effect at the time he died.  Service 
connection was also in effect for residuals of a gunshot 
wound, left upper arm and multiple shell fragment wounds, let 
shoulder and arm with tender scars and multiple retained 
foreign bodies.  This disorder was rated at 30 percent.  A 30 
percent rating was also in effect for residuals of a gunshot 
wound of the left elbow and forearm with partial paralysis of 
the ulnar and medial cutaneous nerves.  A noncompensable 
rating was in effect for a gunshot wound of the right hand 
with fractures of the second metacarpal and bilateral hearing 
loss.  A combined disability rating of 90 percent was in 
effect.  The veteran had been awarded a total rating based on 
individual unemployability from July 1993.  

A review of the claims file includes VA medical reports or 
examination results from 1971 through 1991.  None of these 
records suggest any cardiovascular disease as blood pressure 
readings were normal and no abnormal cardiovascular findings 
were recorded.  However, there are reports of record from 
private and VA sources which support the veteran's claim.  
For example, a VA examiner reported in August 1996 that he 
had treated the veteran for three years.  The physician noted 
that the veteran suffered significant anxiety and tension 
which was likely a significant factor leading to his heart 
condition and subsequent death.  Objective evidence that 
supported his opinion was not provided.  

Also of record is the statement of an Addiction Therapist 
from a VA facility dated in September 1996.  She stated that 
she had treated the veteran on an individual basis for five 
years.  She noted that he complained of chest pains when he 
would experience some of his PTSD symptoms.  She also noted 
that he had been very successful in maintaining abstinence 
from alcohol with only one relapse in five years of therapy.  
In her opinion, his stress reaction could have affected him 
physically as well as mentally.  She further stated that she 
felt that the intensity and chronicity of the veteran's 
symptoms had an affect on him as to affect his heart due to 
great amount of stress that he had to deal with on a daily 
basis with regard to this trauma in Vietnam.  She argued that 
the veteran's death should be considered to be service-
connected as it "resulted from long-term symptoms of Vietnam 
combat stress-related PTSD."  

In an October 1996 statement, John M. Whitlock, a social 
worker, reported that the veteran had been a client at a 
private veterans' outreach center for treatment of his PTSD.  
In his opinion, the veteran's heart failure was due to an 
acute stress reaction resulting from intrusive traumatic 
imagery relating to his Vietnam combat experiences as his 
PTSD had "rendered his heart vulnerable to an acute stress 
episode."  

In a May 1997 opinion solicited by the appellant to support 
her claim that the veteran's death was secondary to his 
service-connected PTSD, Richard Prokopchak, M.D. a private 
cardiologist, indicated that he reviewed the records and 
noted that the veteran's PTSD was chronic and severe.  In 
part, his statement was as follows.  

I feel an important question to be 
answered regarding this claim is whether 
acute coronary insufficiency syndromes 
are or can be related to stress either 
emotional or physical.  I can offer a 
large number of references if needed that 
do in fact confirm that stress including 
emotional stress has a significant 
bearing on coronary artery disease.  We 
know that stress, including emotional 
stress, can lead to instability of a 
coronary plaque.  Additionally, in 
cardiology and in interventional 
cardiology, we know that acute 
disruptions of plaque, because of 
stressors, lead to acute myocardial 
infarctions and subsequent acute coronary 
insufficiency syndromes.  One must ask 
the question whether a gentleman with 
[the veteran's] apparently severe post-
traumatic stress disorder with 
accompanied symptoms of nightmares, 
flashbacks, intrusive imagery, anger, 
rage, extreme anxiety, and the inability 
to tolerate the mildest of environmental 
stimuli can lead to acute coronary 
insufficiency and acute coronary 
syndromes, my response is unequivalently 
yes.  I, therefore, propose that one can 
make a very strong argument that [the 
veteran's] post-traumatic stress disorder 
was related to his service for the United 
States of America as a Marine in Vietnam.  
Additionally, such severe symptoms that 
were related to his post-traumatic stress 
disorder would be an incredible emotional 
and physical stressor and could 
undoubtedly cause an acute coronary event 
and an acute coronary insufficiency 
syndrome.  This opinion is based on sound 
logic and my in depth knowledge of 
coronary artery disease and acute 
coronary insufficiency syndromes as a 
well-trained and highly respected 
practicing Cardiologist.  Additionally, 
as one who served as a physician with the 
United States Navy on a U.S. Marine base, 
I admire [the veteran's] valiant service 
for his country and I am sadden [sic] to 
note that he had such a chronic and 
severe disorder and subsequent demise 
related to this service.  

At a hearing before the undersigned held at the Board in 
August 1998, the appellant and her witness testified as to 
the severity of the veteran's PTSD, and his treatment for 
that disorder.

Analysis

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Further, the threshold for 
establishing a well-grounded claim is fairly low.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

Service connection will be granted for the cause of death 
when a service connected disability contributes to cause 
death.  A disability is considered to contribute to the cause 
of death when it contributes substantially or materially to 
death, or it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312.

In the instant case several medical professionals have 
offered opinions that the service connected PTSD was a 
likely, or at least possible contributing factor to the fatal 
acute coronary insufficiency.  These opinions constitute 
competent opinions linking the cause of the veteran's death 
to a service connected disability.  Therefore, the Board 
finds that the appellant's claim is well grounded.

Turning to the merits of the appellant's claim, the Board 
notes that all of the competent opinions of record are to the 
effect that it was at least as likely as not that the service 
connected PTSD was a contributory cause of death.  
Accordingly, the Board concludes that the evidence is in 
favor of the grant of service connection for the cause of the 
veteran's death.


ORDER

Service connection is granted for the cause of the veteran's 
death.



		
	Mark D. Hindin 
Veterans Law Judge
	Board of Veterans' Appeals




